DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 02/15/2022, with respect to the rejections of claims 1-10, and 19-28 under 35 U.S.C. 103 as being unpatentable over Cao et al., (Pub. No.: US 2019/0230689 A1), in view of Jorge Perdomo, (Pub. No.: US 2019/0268906 A1) have been fully considered and are persuasive.  

Allowable Subject Matter
3.	Claims 1, 3-6, 8-10, 19, 21-24, and 26-28 (now 1-16) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 6, and 19 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“wherein the determining the HARQ ID of the detected uplink transmission according to the association information between the first configuration and the predetermined configuration comprises:”
	“determining a time domain position of a first transmission opportunity (TO) in the first configuration;”
determining, in the predetermined configuration, a target period associated with the time domain position of the first TO; and”
	“determining the HARQ ID of the detected uplink transmission according to attribute information of the target period.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463